DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claims 1, 3-4, 6--13 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-13 and 15-16 of U.S. Patent No. US 10,778,589 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of the issued patent, and hence the claims of the patent anticipate the claims of the application.  
The entire scope of the claims of the issued patent falls within the scope of the claims of the instant application and a patent granted to the claims of the instant application would necessarily extend the right to exclude granted to the claims of the issued patent and, therefore, a patent to the claims of the instant application would improperly extend the right to exclude granted by the patent, see the Manual of Patent Examining Procedure 804 II B 1
The claims of the application and the corresponding claims are shown below, with the differences in bold face.

Application 17/021,995
US Patent No. 10,778,589 B2


Claim 1     A system for providing configurable flow management, comprising: 
a coordinating node coupled to the first base station and coupled to a core network thereby providing a gateway for the first base station and the user device to the core network, the core network further comprising a policy and charging rules function (PCRF) node with a database of policy rules; and 
a PCRF proxy at the coordinating node for caching and delivering policy rules, wherein the coordinating node is configured to retrieve policy rules to enable enforcement of retrieved policy rules on flows passing through the coordinating node, and to transmit policy rules to the first base station for enforcement at the first base station, and wherein PCRF rules are cached at the coordinating node and periodically 
Claim 1     A system for providing configurable flow management, comprising: 
a first base station coupled to a user device and with an established control connection with the user device; 
a coordinating node coupled to the first base station and coupled to a core network thereby providing a gateway for the first base station and the user device to the core network, the core network further comprising a policy and charging rules function (PCRF) node with a database of policy rules; and 
a PCRF proxy at the coordinating node for caching and delivering policy rules, wherein the coordinating node is configured to retrieve policy rules from the PCRF node, to enable enforcement of retrieved policy rules on flows from the user device passing through the with the PCRF node, wherein the PCRF proxy is co-located with the coordinating node and alerts the coordinating node when the PCRF rules should be updated such that other existing PCRFs do not need to be updated to handle additional queries
Claim 3     The system of claim 1, wherein a PCRF node is located at a 4G long term evolution (LTE) packet data network gateway (P-GW)
Claim 3     The system of claim 1, wherein the PCRF node is located at a 4G long term evolution (LTE) packet data network gateway (P-GW)
Claim 4     The system of claim 1, wherein enforcement is performed at a first base station and wherein the first base station receives policy rules via the coordinating node
Claim 4     The system of claim 1, wherein enforcement is performed at the first base station and wherein the first base station receives policy rules via the coordinating node
Claim 6     The system of claim 1, wherein enforcement is performed at a 
Claim 6     The system of claim 1, wherein enforcement is performed at a 
Claim 7     The system of claim 1, wherein enforcement of a flow originated via the second base station is performed at the first base station, the second base station coupled to the first base station via a mesh network
Claim 7     The system of claim 1, wherein enforcement of a flow originated via a second base station is performed at the first base station, the second base station coupled to the first base station via a mesh network
Claim 8     The system of claim 1, wherein enforcement is performed at the coordinating node
Claim 8     The system of claim 1, wherein enforcement is performed at the coordinating node
Claim 9     The system of claim 1, wherein the coordinating node is further configured to perform deep packet inspection
Claim 9     The system of claim 1, wherein the coordinating node is further configured to perform deep packet inspection
Claim 10     The system of claim 1, wherein the coordinating node is further configured to enable matching of the retrieved policy rules for a flow using one or more of source address, source port, 
Claim 10     The system of claim 1, wherein the coordinating node is further configured to enable matching of the retrieved policy rules for a flow using one or more of source address, source port, 
Claim 12     The system of claim 1, wherein the coordinating node is further configured to enable enforcement of the retrieved policy rules using an access point name
Claim 12     The system of claim 1, wherein the coordinating node is further configured to enable enforcement of the retrieved policy rules using an access point name
Claim 11     The system of claim 1, wherein the coordinating node is further configured to enable enforcement of the retrieved policy rules for a flow using source address, source port, destination address, destination port, uniform resource locator (URL), access point name (APN), and protocol
Claim 11     The system of claim 1, wherein the coordinating node is further configured to enable enforcement of the retrieved policy rules for a flow using source address, source port, destination address, destination port, uniform resource locator (URL), access point name (APN), and protocol
Claim 13     The system of claim 1, wherein the coordinating node is further configured to enable enforcement of the retrieved policy rules to cause redirection of a packet flow from the first base station via local IP access (LIPA) or selected IP 
Claim 13     The system of claim 1, wherein the coordinating node is further configured to enable enforcement of the retrieved policy rules to cause redirection of a packet flow from the first base station via local IP access (LIPA) or selected IP 
Claim 15    The system of claim 1, wherein the retrieved policy rules are static rules, dynamic rules, pattern-matching rules, or heuristic rules
Claim 15    The system of claim 1, wherein the retrieved policy rules are static rules, dynamic rules, pattern-matching rules, or heuristic rules
Claim 16     The system of claim 1, further comprising enforcing a policy rule to change one or more of: modulation; scheduling; and transmit power at the first base station
Claim 16     The system of claim 1, further comprising enforcing a policy rule to change one or more of: modulation; scheduling; and transmit power at the first base station


Claim 5, 14 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,778,589 B2 in view of what known to one of ordinary skill in art at the time the claimed invention was effectively filed.
Regarding Claim 5, “The system of claim 4, wherein enforcement is performed at the first base station and wherein the policy rules include one or more of: sending machine-to- machine (M2M) traffic to a M2M server; sending traffic destined for a particular URL or IP or IP network to an IP offload server” would have been obvious over Claim 4 “The system of claim 1, wherein enforcement is performed at the first base station and wherein the first base station receives policy rules via the coordinating node” and Claim 5 “The system of claim 1, wherein enforcement is performed at the Manual of Patent Examining Procedure 2143 I A .
Regarding Claim 14, “The system of claim 4, wherein the coordinating node is further configured to enable enforcement of the retrieved policy rules to cause redirection of a packet flow from the first base station to a mobile edge computing node or to a media caching node” would have been obvious over Claim 4 “The system of claim 1, wherein enforcement is performed at the first base station and wherein the first base station receives policy rules via the coordinating node” and Claim 14 “The system of claim 1, wherein the coordinating node is further configured to enable enforcement of the retrieved policy rules to cause redirection of a packet flow from the first base station to a mobile edge computing node or to a media caching node” of  U.S. Patent No. 10,778,589 B2 as combining prior art elements according to known method to yield predictable results.
Regarding Claim 17, “The system of claim 4, further comprising reducing latency for performing policy enforcement by enforcing policy rules at the first base station” would have been obvious over Claim 4 “The system of claim 1, wherein enforcement is performed at the first base station and wherein the first base station receives policy rules via the coordinating node” and Claim 17 “The system of claim 1, further comprising reducing latency for performing policy enforcement by enforcing . 
Claim Objections
Claim 1 objected to because of the following informalities:  The claim recites “a coordinating node coupled to the first base station,” however “the first base station” has no antecedent basis.  Perhaps it should be “a first base station.”  Appropriate correction is required.
Claim 3 objected to because of the following informalities:  The claim recite “a PCRF node,” however the PCRF node has antecedent basis in claim 1, “comprising a policy and charging rules function (PCRF) node.”  Perhaps it should be “the PCRF node.”  Appropriate correction is required.
Claim 4 objected to because of the following informalities:  The claim recites “a first base station.”  However, the “first base station” has antecedent basis in claim 1, “the first base station.”  Perhaps is should be “the first base station.”  Appropriate correction is required.
Claim 7 objected to because of the following informalities:  The claim recites “the second base station,” however the second base station has no antecedent basis in claim 1.  Perhaps it should be “a second base station.”  Appropriate correction is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        
/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463